Title: From George Washington to James Madison, 6 March 1796
From: Washington, George
To: Madison, James


          
            Dear Sir
            Philadelphia 6th March 1796
          
          As you are knowing to the situation of young Mr Fayette; to the measures I have adopted in his behalf; to my wishes towards him; and to the restraints under which those wishes have been placed, from considerations of a public nature. And as I am unacquainted with the ground work, or the tendency of the motion made by Mr Livingston, relative to this young gentleman; I flatter myself, that in the progress of the business before the house, that you will have the goodness, as far as proper representation will avail, to let the result of the motion be such, as it ought; both as it respects him, & myself.
          The United States are much better able to make provision for this young gentleman, and his family, than I am; and I should be highly pleased & gratified to see it accomplished in that way; because it would be more honorable for them, and a relief to me: but neither the one, nor the other shall want, while I have the means of administering to their relief.
          My wish, as has been communicated to you on a former occasion, was, and still is, if circumstances would permit it, to take him, with his Tutor, into my family: and, in the absence of his father, to superintend his education & morals: and this I am the more desirous of doing, as it is the impression under which he appears to have come to this country.
          What form, the proceedings on Mr Livingstons motion will take, is not for me to say; but my ideas, and feelings on the subject, have led me to make these communications of my Sentiments to you; who alone, of the house of Representatives, has ever heard me lisp a word on this subject. With sincere esteem & regard I am—Dear Sir Your Affecte Servt
          
            Go: Washington
          
         